OPINION — AG — ** INSPECTION — PUBLIC RECORDS ** (1) THE COURT 'CANNOT' DENY ACCESS TO ITS PUBLIC RECORDS EXCEPT ON CONDITION THAT THE REQUEST CONCERNS A PENDING CLAIM IN CONNECTION WITH A SPECIFIC EMPLOYEE. (2) THE COURT IS 'NOT' REQUIRED TO FURNISH OR ABSTRACT INFORMATION FROM ITS RECORDS UPON REQUEST OF ANY PERSON, OR TO FURNISH PERSONNEL FOR THE PURPOSE. (3) ANY MEMBER OF THE PUBLIC IS ENTITLED TO HAVE ACCESS TO THE PUBLIC RECORDS OF THE COURT, WITHOUT RESTRICTIONS AS TO DATE OR NUMBER, FOR THE PURPOSE OF INSPECTING OR COPYING ANY INFORMATION APPEARING AS PART OF THE PUBLIC RECORD. (4) THE COURT MAY IMPOSE REASONABLE RESTRICTIONS AND CONDITIONS UPON THE USE OF ITS RECORDS, FOR THE PRESERVATION OF THE PUBLIC RECORDS, AND FOR THE PROTECTION OF THE COURT IN THE ORDERLY ADMINISTRATION OF ITS AFFAIRS. SUCH CONDITIONS COULD INCLUDE THE FOLLOWING: (A) INSPECTION OF RECORDS CAN BE RESTRICTED TO A DESIGNATED PLACE, AND REMOVAL OF RECORDS TO ANY OTHER PLACE CAN BE FORBIDDEN. THE COURT MAY DESIGNATE REASONABLE HOURS DURING WHICH THE RECORDS ARE OPEN FOR INSPECTION. THE SPACE AVAILABLE FOR THE PURPOSE CAN BE DESIGNATED AND LIMITED, IN KEEPING WITH THE RESTRICTED SPACE AVAILABLE TO THE COURT. (B) THE NUMBER OF PERSONS USING THE RECORDS AT ONE TIME CAN BE RESTRICTED. (C) A RESTRICTION MAY BE PLACED UPON THE NUMBER OF FILES OR RECORDS WHICH WILL BE SUBJECT TO INSPECTION AT ANY ONE TIME, OR INSPECTION MAY BE LIMITED TO ONE FILE AT A TIME. (D) THE COURT MAY REQUIRE THAT INSPECTION OF RECORDS BE PERFORMED UNDER THE DIRECT SUPERVISION OF AN EMPLOYEE, AND MAY MAKE PERSONNEL AVAILABLE FOR THE PURPOSE. (PUBLIC RECORDS, INSPECT CLAIMS, STATE INDUSTRIAL COURT, FILES, RECORDS) CITE: 51 O.S. 24 [51-24] (REX THOMPSON) ** SEE: OPINION NO. 75-218 (1975) ** ** SEE: OPINION NO. 76-373 (1976) ** ** SEE: OPINION NO. 80-207 (1980) **